EXHIBIT 10.5.2




THIRD AMENDMENT

TO THE

 LOWCOUNTRY NATIONAL BANK

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

FOR

GARY HORN




THIS THIRD AMENDMENT is adopted this 17th day of December, 2008, effective as of
January 1, 2009, by and between CBC National Bank (formerly known as and
currently doing business as Lowcountry National Bank), a nationally-chartered
commercial bank with offices located in Beaufort, South Carolina (the
“Company”), and Gary Horn (the “Executive”).




The Company and the Executive executed the Executive Deferred Fee Agreement on
January 22, 2004, which has been amended twice since such date (the
“Agreement”).




The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with the final regulations Section 409A of the
Internal Revenue Code.  Therefore, the following changes shall be made:




Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.1

“Change of Control” means, with respect to the Company or Coastal Banking
Company, Inc., a “change in the ownership of a corporation” as defined in
Treasury Regulations Section 1.409A-3(i)(5)(v).




Section 1.11a of the Agreement shall be deleted in its entirety and replaced by
the following:




1.11a

“Specified Employee” means a key employee (as defined in Code Section 416(i)
without regard to Code Section 416(i)(5)) of any member of the Service
Recipient, any stock of which is publicly traded on an established securities
market or otherwise as of the date of the Executive’s Termination of Employment.
For this purpose, a Executive is a key employee if the Executive meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the twelve (12) month period ending on December
31.  Notwithstanding the foregoing, if the Executive is a key employee
determined under the preceding sentence, the Executive will be deemed to be a
Specified Employee for the period commencing as of April 1 following such
December 31 and through the succeeding March 31 or as otherwise required by Code
Section 409A.





--------------------------------------------------------------------------------

LOWCOUNTRY NATIONAL BANK

Executive Deferred Compensation Agreement

 

 

The following Section 1.11b shall be added to the Agreement immediately
following Section 1.11a




1.11b

“Service Recipient” means the Company and each business entity that, together
with the Company, constitutes the “service recipient” as defined in Code Section
409A and the regulations thereunder.




Section 1.12 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.12

“Termination of Employment” means the termination of the service relationship
between a Executive and the Service Recipient for any reason which constitutes a
“separation from service” under Code Section 409A.  Notwithstanding the
foregoing, the service relationship between a Executive and the Service
Recipient is considered to remain intact while the Executive is on military
leave, sick leave or other bona fide leave of absence if there is a reasonable
expectation that the Executive will return to perform services for the Service
Recipient and the period of such leave does not exceed six months, or if longer,
so long as the individual retains a right to return to service with the Service
Recipient under applicable law or contract.  Whether the Executive has
terminated his service relationship with the Service Recipient will be
determined by the Service Recipient based on whether it is reasonably
anticipated by the Service Recipient and the Executive that the Executive will
permanently cease providing services to the Service Recipient or that the
services to be performed by the Executive will permanently decrease to no more
than 20% of the average level of bona fide services performed as a Executive
over the immediately preceding 36-month period or such shorter period during
which the Executive was performing services for the Service Recipient.  If a
leave of absence occurs during such 36-month or shorter period which is not
considered a Termination of Employment, unpaid leaves of absence shall be
disregarded and the level of services provided during any paid leave of absence
shall be presumed to be the level of services required to receive the
compensation paid with respect to such leave of absence.




Section 1.15 of the Agreement shall be deleted in its entirety and replaced by
the following:




1.15

“Unforeseeable Emergency” means a severe financial hardship of the Executive,
the Executive’s spouse, the Executive’s beneficiary, or the Executive’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Executive’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Executive.  




The phrase “Termination of Service” in Section 4.3 of the Agreement shall be
deleted in its entirety and replaced by the phrase “Termination of Employment”.





ANNEX E - 2




--------------------------------------------------------------------------------

LOWCOUNTRY NATIONAL BANK

Executive Deferred Compensation Agreement

 

 

Article 5 of the Agreement shall be deleted in its entirety and replaced by the
following:




Article 5

Death Benefits




5.1

Death after Normal Retirement Age.

  If the Executive dies after reaching his Normal Retirement Age, the Company
shall pay to the Executive’s beneficiary the remaining portion of the Deferral
Account balance at the same time and in the same amounts as they would have been
paid to the Executive had the Executive survived.




5.2

Death Before Normal Retirement Age.  If the Executive dies prior to reaching his
Normal Retirement Age and prior to payment, the Company shall pay to the
Executive’s beneficiary the Deferral Account balance in a lump sum within 60
days after the Executive’s death.




The flush language under Section 7.1 of the Agreement that reads “The
Executive’s Deferrals shall be paid to the Executive in a lump sum within 60
days following Termination of Employment.” shall be deleted.




Section 9.3 of the Agreement shall be deleted in its entirety and replaced by
the following:




9.3

Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 9.2, the Company may distribute the Deferral Account balance
determined as of the date of the termination of the Agreement in a lump sum to
the Executive (or, in the event of the Executive’s death, to the Executive’s
beneficiary) if the Company terminates this Agreement:




(a)

within twelve (12) months of a corporate dissolution taxed under Code Section
331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the Deferral Account distributed from the Agreement
is included in the Executive’s gross income in the latest of the following years
(or, if earlier, the taxable year in which the amount is actually or
constructively received):

(1)

The calendar year in which the Agreement termination and liquidation occurs;

(2)

The first calendar year in which the Deferral Account is no longer subject to a
substantial risk of forfeiture; or

(3)

The first calendar year in which the payment of the Deferral Account is
administratively practicable;

(b)

pursuant to irrevocable action taken by the Company within the thirty (30) days
preceding or the twelve (12) months following a “change in control event” as
defined in Code Section 409A and the regulations thereunder (a “409A Change of
Control”), provided that this Subsection will only apply to a payment under the
Agreement if all agreements, methods, programs, and other arrangements sponsored
by the Service Recipient immediately after such 409A Change of





ANNEX E - 3




--------------------------------------------------------------------------------

LOWCOUNTRY NATIONAL BANK

Executive Deferred Compensation Agreement

 

 

Control with respect to which deferrals of compensation are treated as having
been deferred under a single plan under Treasury Regulations Section
1.409A-1(c)(2) are terminated and liquidated with respect to each participant
that experienced the 409A Change of Control, so that under the terms of the
termination and liquidation, all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within twelve (12) months of the date the
Service Recipient irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements.  Solely for
purposes of this Subsection, where the 409A Change of Control event results from
an asset purchase transaction, the applicable member of the Service Recipient
with the discretion to liquidate and terminate the agreements, methods,
programs, and other arrangements is the member of the Service Recipient that is
primarily liable immediately after the transaction for the payment of the
deferred compensation; or

(c)

at any time, provided that

(1)

the termination and liquidation does not occur proximate to a downturn in the
financial health of any member of the Service Recipient;

(2)

every member of the Service Recipient terminates and liquidates all agreements,
methods, programs, and other arrangements sponsored by any member of the Service
Recipient that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Treasury Regulations
Section 1.409A-1(c) if the Executive had deferrals of compensation under all of
the agreements, methods, programs, and other arrangements that are terminated
and liquidated;

(3)

no payments in liquidation of the Agreement are made within twelve (12) months
of the date the Company takes all necessary action to irrevocably terminate and
liquidate the Agreement other than payments that would be payable under the
terms of the Agreement if the action to terminate and liquidate the Agreement
had not occurred;

(4)

all payments are made within twenty-four (24) months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the Agreement;
and

(5)

no member of the Service Recipient adopts a new plan that would be aggregated
under Treasury Regulations Section 1.409A-1(c) with any plan terminated and
liquidated pursuant to this Subsection if any such plan covers any employee or
director who was a participant in any such plan, at any time within three years
following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Agreement.




[Remainder of page intentionally left blank.]





ANNEX E - 4




--------------------------------------------------------------------------------

LOWCOUNTRY NATIONAL BANK

Executive Deferred Compensation Agreement

 

 

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Third Amendment.




Executive:

 

CBC National Bank

 

 

 

/s/ Gary Horn

 

By

/s/ Suellen Garner

Gary Horn

 

Title

Chairman








ANNEX E - 5


